Exhibit News Release Republic First Bancorp, Inc. April 23, 2010 REPUBLIC FIRST BANCORP, INC. REPORTS FIRST QUARTER 2 Philadelphia, PA, April 23, 2010 (PR Newswire) – Republic First Bancorp, Inc. (NASDAQ: FRBK), the holding company for Republic First Bank, today announced its financial results for the period ending March 31, 2010. During the first quarter of 2010, the Company recorded a net loss of $3.9 million, or $0.37 per share, compared to a net loss of $2.4 million, or $0.23 per share, for the fourth quarter 2009. “Our first quarter was negatively impacted by increases in reserves and charge-offs related to our loan portfolio to strengthen our balance sheet, along with increases in personnel cost required to execute our strategic plan,” said Harry D. Madonna, the Company’s Chairman and Chief Executive Officer.“We continue to be well capitalized.” During the first quarter of 2010, the Company announced that the merger agreement with Metro Bank had been terminated due to the uncertainty over regulatory approvals. “While we believe the merger would have accelerated our strategic plan for growth, rebranding and retail banking, we will continue our efforts to focus on positioning our organization to take advantage of the growth opportunities that will arise from the consolidation and disruption of service in the banking industry. With a strong management team in place, we have already made great strides toward the enhancement of retail banking focused relationships. We have renovated most of our existing stores and continue to seek out locations for future sites that will be customer centric to the needs of the Delaware Valley,” said Madonna. Highlights Ø The first quarter results include a $5.5 million provision for loan losses which reflects reserve building to bolster our balance sheet and accelerate the remix of our loan portfolio. Ø Allowance for loan losses to gross loans increased to 2.02% Ø Total loans outstanding decreased by 10% to $665.7 million at March 31, 2010 compared to $741.8 million at March 31, 2009 as a result of the continuing effort to reduce exposure to commercial real estate and strengthen the loan portfolio. Ø The Company continues to reposition its balance sheet and focus on low cost deposit growth. Ø Core deposits increased by $155.5 million, or 29%, during the twelve month period ended March 31, 2010. Ø The cost of funds decreased to 1.38% for the first quarter 2010 compared to 2.09% for the first quarter 2009. Ø Capital levels remain strong with a Total Risk-Based Capital ratio of 12.49% and a Tier I Leverage Ratio of 8.94% at March 31, 2010. Ø With the addition of new talent, products, and services the Company continues to strengthen itself for competitive growth and performance. Income Statement The Company reported a net loss of $3.9 million, or $0.37 per share, for the three months ended March 31, 2010, compared to a net loss of $2.4 million, or $0.23 per share in the prior quarter and a net loss of $3.8 million, or $0.35 per share, for the three months ended March 31, 2009. The first quarter 2010 loss was attributable to a provision for loan losses in the amount of $5.5 million.In addition, the Company recorded expenditures of $1.0 million associated with the termination of the merger agreement with Metro Bancorp, Inc. related to legal fees, underwriting services and other costs. Net interest income was $7.4 million for the first quarter 2010 compared to $6.9 million for the first quarter 2009. The net interest margin increased to 3.38% for the first quarter 2010 compared to 3.23% for the first quarter of Balance Sheet (dollars in thousands) % % 3/31/10 3/31/09 Change 12/31/09 Change Total assets $ 967,507 $ 911,380 6 % $ 1,008,642 (4 %) Total loans (net) 665,711 741,822 (10 %) 680,977 (2 %) Total deposits 846,232 779,128 9 % 882,894 (4 %) Total core deposits* 689,996 534,450 29 % 719,319 (4 %) * Core deposits equal total deposits less public and brokered certificates of deposit The Company’s ongoing effort to remix and strengthen its balance sheet continues to show progress. Net loans decreased to $665.7 million as of March 31, 2010, as the Company continues to reduce concentrations in the commercial real estate portfolio. Core deposits grew by 29% to $690.0 million as of March 31, 2010 compared to $534.5 million at March 31, 2009. Liquidity remained strong as the Company decreased its dependence on outside borrowings, while increasing cash and investment securities balances by $109.6 million as of March 31, 2010 when compared to March 31, 2009. These changes are the direct result of the strong growth in core deposits over that period of time. 2 Core Deposits Core deposits by type of account are as follows: (dollars in thousands) 1st Qtr 2010 % % Cost of 3/31/10 3/31/09 Change 12/31/09 Change Funds Demand noninterest-bearing $ 138,842 $ 87,849 58 % $ 125,618 11 % 0.00 % Demand interest-bearing 45,587 38,448 19 % 52,919 -14 % 0.67 % Money market and savings 311,792 253,101 23 % 327,103 -5 % 1.38 % Certificates of deposit 193,775 155,052 25 % 213,679 -9 % 2.11 % Total core deposits $ 689,996 $ 534,450 29 % $ 719,319 -4 % 1.29 % Core deposits, which exclude all public and brokered certificates of deposit, increased to $690.0 million at March 31, 2010, an increase of $155.5 million, or 29%, from March 31, 2009 and a decrease of $29.3 million, or 4%, compared to December 31, 2009. We believe core deposits are the appropriate measure of deposits gathered through our store network. Lending The following table sets forth the composition of the Company’s loan portfolio at the dates indicated. (dollars in thousands) % of % of % of 3/31/10 Total 3/31/09 Total 12/31/09 Total Commercial $ 86,326 13 % $ 93,268 12 % $ 88,926 13 % Owner Occupied 83,500 12 % 71,708 10 % 85,481 12 % Total Commercial 169,826 25 % 164,976 22 % 174,407 25 % Consumer & Residential 21,518 3 % 22,572 3 % 22,359 3 % Commercial Real Estate 488,092 72 % 562,708 75 % 497,052 72 % Gross loans $ 679,436 100 % $ 750,256 100 % $ 693,818 100 % 3 Asset Quality The Company’s asset quality ratios are highlighted below: Quarter Ended 3/31/10 3/31/09 12/31/09 Nonperforming assets / total assets 4.94% 3.10% 3.93% Net loan charge-offs / average total loans 2.74% 2.51% 0.46% Allowance for loan losses / gross loans 2.02% 1.12% 1.85% Allowance for loan losses / non-performing loans 37.37% 46.22% 49.32% Nonperforming assets / capital and reserves 60.54% 33.28% 47.70% Non-performing assets were $47.8 million, or 4.94% of total assets, as of March 31, 2010 compared to $39.6 million, or 3.93%, of total assets at December 31, 2009 and $28.3 million, or 3.10%, of total assets at March 31, 2009. The Company recorded a provision for loan losses of $5.5 million during the three months ended March 31, 2010, compared to a provision of $4.8 million for the quarter ended March 31, 2009. The allowance for loan losses as a percentage of total loans was 2.02% as of March 31, 2010, compared to 1.12% one year ago. Capital The Company’s capital regulatory ratios at March 31, 2010 were as follows: Republic First Regulatory Guidelines Bancorp, Inc. "Well Capitalized" Leverage Ratio 8.94% 5.00% Tier I Risk Based Capital 11.21% 6.00% Total Risk Based Capital 12.49% 10.00% Total shareholders’ equity was $65.2 million at March 31, 2010 which represented a book value per share of $6.18, based on common shares outstanding of approximately 10.6 million. 4 About Republic First Bank Republic First Bank is a full-service, state-chartered commercial bank, whose deposits are insured up to the applicable limits by the Federal Deposit Insurance Corporation (FDIC). The Bank provides diversified financial products through its twelve offices located in Abington, Ardmore, Bala Cynwyd, Plymouth Meeting, Media and Philadelphia, Pennsylvania and Voorhees, New Jersey. Forward Looking Statements The
